UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 20, 2014 WALLY WORLD MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 333-185694 45-5370930 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 65 Church Street New Brunswick, NJ 08901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:732-246-0439 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01. Other Events. On April 20, 2014, Vape Shop Holdings, Inc. (“Vape Shop”), a wholly-owned subsidiary of Wally World Media, Inc. (the “Company”), signed a Joint Venture Agreement (the “Agreement”) with Vapir, Inc., a California company (“Vapir”). Under the terms of the Agreement, Vape Shop shall make available its technology platforms and other expertise to Vapir in the legal cannabis industry and use its best efforts to market, promote, sell and distribute any products that are developed. As consideration, Vape Shop shall receive 1.5 million shares of common stock of Vapir and warrants for another 1.5 million shares.The Agreement has a term of 18 months from the date thereof and can be terminated by either party by giving 30 days prior written notice. On April 22, 2014, the Company issued a press release disclosing the Agreement.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. Exhibit Number Description Press Release dated April 22, 2014 SIGNATURE PAGE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 29, 2014 WALLY WORLD MEDIA, INC. By: /s/ Darin Myman Darin Myman Chief Executive Officer (Duly Authorized and Principal Executive Officer)
